Citation Nr: 0939355	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based on the character of discharge from active duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The appellant served on active duty from December 1982 to 
September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

In September 2007, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.  Thereafter, the 
Board remanded the Veteran's claim in June 2009 for 
additional development.  All requested development having 
been accomplished, the Veteran's claim has been returned to 
the Board and is ready for final consideration.


FINDINGS OF FACT

1.  The appellant's service was terminated by a discharge 
under other than honorable conditions.

2.  The appellant's acts that led to his discharge 
constituted willful and persistent misconduct; his offenses 
were not minor and were not offset by service that was 
otherwise honest, faithful and meritorious.

3.  The appellant was not insane at the time he committed the 
offenses that led to his discharge.

4.  The appellant's original discharge has not been upgraded 
by a discharge review board established under 10 U.S.C. 
§ 1553.





CONCLUSION OF LAW

The appellant's discharge from active military service was 
issued under dishonorable conditions for VA purposes, thereby 
creating a bar to receipt of VA compensation benefits.  
38 U.S.C.A. §§ 101, 1521, 5107, 5303 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.301, 3.159, 3.354 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The threshold issue the Board must address concerns the 
character of the appellant's discharge.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
veteran status is one of the five elements of a claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court has addressed the adequacy of VCAA notice in cases 
concerning the character of discharge.  See, e.g., Dennis v. 
Nicholson, 21 Vet. App. 18 (2007).

In the circumstances of this case, an April 2006 letter 
provided adequate VCAA notice to the appellant.  That letter 
made clear that VA was adjudicating the appellant's status as 
a veteran to determine whether he was eligible for VA 
benefits.  The appellant was provided a copy of the 
regulations regarding character of discharge (38 C.F.R. 
§ 3.12).  The appellant was told that he would be eligible 
for VA benefits if VA found that his service was not 
dishonorable.  The appellant was also told to provide a 
statement with respect to the events that led to his 
discharge and to state why he thought his service was 
honorable.  He was advised to submit any evidence to support 
his story, including statements from people who know about 
the events that led to his discharge or other documentary 
evidence tending to show his statements are true.  Thus, the 
Board finds that the duty to notify has been satisfied.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
appellant has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the appellant of the evidence obtained and 
considered in adjudicating his claim.  He has not identified 
any additional evidence.  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
appellant's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  No medical 
opinion is necessary in this case as the issue does not turn 
on the appellant's current medical state. 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 



II.  Analysis

Under VA laws and regulations, and for benefits purposes, a 
veteran is a person discharged or released from active 
service under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim was based was 
terminated by a discharge or release under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.12.

A discharge or release because of the following offenses is 
considered to have been issued under dishonorable conditions:  
(1) acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) mutiny or spying; (3) an offense 
involving moral turpitude, including conviction of a felony; 
(4) willful and persistent misconduct-includes a discharge 
under other than honorable conditions, if is determined that 
it was issued because of willful and persistent misconduct, 
which does not include discharge because of a minor offense 
if service was otherwise honest, faithful, and meritorious; 
and (5) homosexual acts involving aggravating circumstances 
or other factors affecting the performance of duty.  
38 C.F.R. § 3.12(d).

A discharge because of one of the above-identified offenses 
will not be a bar if it is found that the person was insane 
at the time of committing the offense causing the discharge.  
38 C.F.R. § 3.12(b).  VA regulations provide that an insane 
person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354.

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. 
§ 3.1(n).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

The appellant's personnel records reflect the following 
events leading up to the appellant's discharge in September 
1984.  The appellant was transferred to Cherry Point in North 
Carolina at the beginning of May 1984.  On June 7, 1984, the 
appellant received a nonjudicial punishment (NJP) for 
wrongful use of marijuana as evident by a positive urinalysis 
test.  On August 14, 1984, as the result of a command ordered 
drug screening program, the appellant turned up positive on 
another urinalysis.  On August 24, 1984, the appellant 
received NJP for violation of article 86, unauthorized 
absence, and violation of article 90, disobedience of a 
direct lawful order.  

In a letter dated August 28, 1984, to the Commanding General 
of the Second Marine Aircraft Wing, the appellant's 
Commanding Officer recommended that the appellant be 
administratively discharged under other than honorable 
conditions for misconduct, pattern of misconduct, and drug 
abuse because of the above events.  In addition to the above 
events, the Commanding Officer also listed that, on July 25, 
1984, the appellant, on his own initiative, submitted a 
letter to his OIC admitting further drug involvement, 
highlighting his poor attitude towards the Marine Corps 
Rehabilitation program and requesting an administrative 
discharge.  The Commanding Officer further stated that the 
appellant had a passive attitude, at best, towards his job, 
showing no personal initiative, complete disregard for 
authority and an exhibited unwillingness to accomplish 
assigned tasks.  He further stated that, in light of this 
Marine's attitude towards his job, unsuccessful past 
rehabilitation results and his total disregard for authority 
and existing Command policies regarding drug abuse, of which 
he was fully aware, the appellant showed little or no 
rehabilitation potential.  Finally, it is noted in this 
letter that the appellant had been informed of the 
recommendation for administrative discharge due to 
misconduct, that his rights were explained to him as well as 
the purpose and scope of the Navy Discharge Review Board and 
the Board of Correction of Naval Records.  It was noted that 
the appellant had consulted with defense counsel at the Joint 
Law Center.

A list of promotions and reductions in the service personnel 
records demonstrates that, corresponding with the above NJPs, 
under Article 15, the appellant's rank was reduced first to 
private first class on June 7, 1984, and then to private on 
August 24, 1984.  

Administrative Remarks in the appellant's personnel records 
show that, on June 6, 1984, the appellant completed a one day 
substance abuse education course, and, on July 26, 1984, he 
signed a statement indicating he had read and understood 
ALMAR 246.81 concerning Marine Corps policy on illegal drugs 
and ALMAR 125-82 concerning Marine Corps policy on alcohol 
abuse.  On August 14, 1984, the appellant was counseled 
regarding the following deficiencies in his performance 
and/or conduct:  inservice use of illegal drugs; and he was 
advised that any further deficiencies in his performance 
and/or conduct may result in disciplinary action and in 
processing for an administrative discharge.  The appellant 
signed the counseling record indicating he did not desire to 
make a statement concerning the above entry.

The personnel records also contain a list of "Offenses and 
Punishments."  On this list is shown the two NJPs in June 
and August of 1984.  This record indicates that the appellant 
chose not to exercise his right to refuse the NJP after 
having an opportunity to consult with a lawyer.  Both 
statements are clearly signed by the appellant.  

On August 30, 1984, the Commanding Officer of the Marine 
Aircraft Group 32 recommended the appellant be discharged 
from the Marine Corps under other than honorable conditions 
by reason of misconduct due to a pattern of misconduct and 
drug abuse.  In an undated letter, the Staff Judge Advocate 
of the Second Marine Aircraft Wing also recommended discharge 
under other than honorable conditions.  On September 19, 
1984, the appellant's Commanding General directed that the 
appellant be discharged under other than honorable conditions 
by reason of misconduct due to drug abuse.  The appellant was 
discharged on September 28, 1984.  His original DD-214 listed 
his character of service as "other than honorable," with 
the reason for separation as "Misconduct - drug abuse (Admin 
discharge board required but waived)."

The evidence surrounding the appellant's discharge from 
military service reflects that the acts that led to his 
discharge were the result of willful and persistent 
misconduct.  See 38 C.F.R. § 3.12(d)(4).  The acts consisted 
of several offenses covering several months of service.  The 
appellant's Commanding Officer characterized the appellant's 
behavior as a "pattern of misconduct" and "drug abuse."   
The appellant's group Commanding Officer and the Commanding 
General both endorsed the administrative discharge.  In 
characterizing the appellant's misconduct, the Board finds 
that it is analogous to "willful and persistent" as the 
service personnel records show the appellant persisted in his 
use of drugs despite multiple attempts to rehabilitate him.  
Moreover, the evidence shows that the appellant's attitude 
towards his job, his complete disregard for authority and his 
disregard for the existing policies regarding drug abuse lend 
credence that the Veteran's behavior was willful.  Because 
the appellant was discharged as the result of willful and 
persistent misconduct, his discharge is considered to have 
been issued under dishonorable conditions.  Such a discharge 
is a bar to the receipt of VA benefits.

The only exception to the bar to VA benefits based on a 
discharge that is considered to be dishonorable as a result 
of willful and persistent misconduct is insanity.  With 
regard to misconduct, insanity need only exist at the time of 
an offense or the misconduct to be relevant.  There need not 
be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

Neither the appellant nor his representative has contended 
that he was insane at the time of his misconduct or at any 
point during his service.  Service treatment records are 
silent for any psychiatric disorder.  On separation 
examination in September 1984, no psychiatric abnormality was 
found.  There is, therefore, no evidence suggesting that the 
appellant was insane at the time of his misconduct or at any 
time during military service.  Nor do the records reflect 
that the appellant had a disease that caused him to act in a 
manner not in accordance with his normal method of behavior; 
or caused him to interfere with the peace of society, or 
caused him to depart from the accepted standards of the 
community.  In general, the evidence shows that the appellant 
knowingly acted during the misconduct.  Consequently, there 
is no applicable exception to the characterization of the 
appellant's discharge as dishonorable.

In his hearing testimony and submitted statements, the 
appellant asserts that he had valid explanations for the 
events leading up to his discharge.  He first contends that, 
while on a two week leave before beginning his duty at Cherry 
Point, he went home and hung out with his friends from high 
school who, unfortunately, were "caught up in a culture of 
drug usage" and his exposure to their drug use left his 
system "tainted" with marijuana.  He states that this 
second-hand exposure was enough to "contaminate his body" 
and is what showed up on the urinalysis test conducted after 
he arrived at Cherry Point.  He relates that he was offered 
an administrative discharge at that time by command (although 
this does not show up in his records), but he refused because 
he did not want to leave the Marines as he wanted a long 
career in service.  So he took a reduction in rank to private 
deciding to work his way back up.  Subsequently, however, the 
appellant asserts that he was harassed by his fellow Marines 
and received no support from any of the officers.  Thus the 
actions by superiors and fellow service members created a 
climate where he felt threatened and singled out.  He states 
that, finally, after an unprovoked assault by a fellow Marine 
in his section, he remained on base and did not report to 
duty for fear of further harassment, which was approximately 
two months after his first Article 15.  He relates that, "at 
that point, August 24th, I was given a discharge and another 
Article 15 at the same time in the CO's office for reasons I 
did not know."  

The Veteran also argues that there was no real pattern of 
misconduct, only an injustice against him by the Marines of 
his unit.  He contends that his only real offence was failing 
a drug test which was a minor infraction, and that his prior 
service was honest, faithful and meritorious.  

By these statements and testimony, the appellant appears to 
be contending that these circumstances should exonerate him 
and except him from having his service be considered 
dishonorable.  He has, however, failed to submit any evidence 
to support his story.  Rather the evidence of record is 
directly contradictory.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board finds that the more probative and persuasive 
evidence regarding the events surrounding the appellant's 
misconduct discharge are the service records as they were 
made contemporaneously or within a short time after the 
events occurred while the appellant's recent statements and 
testimony are being made over 20 years after the appellant's 
discharge from service and in conjunction with seeking 
compensation from VA.  Thus, the appellant's statements are 
inherently less probative as they are being made remotely 
from the events surrounding his discharge and in seeking 
monetary benefits.  See e.g., Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision); see also Flynn v. Brown, 6 
Vet. App. 500, 503 (1994).  Moreover, the detail of the 
multiple offenses set forth in the service personnel records 
and the appellant's failure to respond negatively to the 
actions taken against him are contrary to the appellant's 
fairly vague recitation of the events in service leading to 
his discharge.

In addition, the Board does not find the Veteran's argument 
that he had only minor infractions persuasive.  The 
progressive and frequent use of drugs is considered to be 
willful misconduct.  See 38 C.F.R. § 3.301(c)(3).  The 
contemporaneous record of the events surrounding the 
Veteran's discharge shows that there was more than just one 
offense.  The Veteran had multiple drug offenses in addition 
to having violated articles 83 and 90 for failing to appear 
for duty and disobeying a direct lawful order.  The Court of 
Appeals for Veterans Claims (Court) has determined that 
"offenses that would interfere with [the] appellant's 
military duties, indeed preclude their performance...could not 
constitute a minor offense."  Stringham v. Brown, 8 Vet. 
App. 445, 448 (1995).  The Board finds in this case that the 
appellant's misconduct due to drug abuse, failing to appear 
for duty and disobeying a direct order are the types of 
offenses that would interfere with his military duties and, 
indeed, preclude his performance.  These offenses, therefore, 
cannot constitute minor offenses.  Id.; see also Cropper v. 
Brown, 6 Vet. App. 450, 452-53 (1994).

Furthermore, the Board finds the appellant's statements and 
testimony as to his prior honest, faithful and meritorious 
service are not very persuasive.  A review of the service 
treatment records show that, in October 1983, the appellant 
was seen on sick call with complaints of stomach pains.  It 
was noted in the treatment record that the appellant reported 
he had done a lot of alcohol drinking for four days 
consecutively.  The assessment was alcoholic gastritis.  In 
addition, an administrative remark in his personnel record 
indicates that, in December 1983, the Veteran attended an 8 
hour Alcohol Education Awareness Class at the Joint 
Counseling Center.  It is clear that these events happened 
prior to the appellant's assignment to Cherry Point.  
Although not considered in the events directly leading to the 
appellant's discharge, the Board finds them to be relevant to 
the inquiry of whether the Veteran's prior service was 
honest, faithful and meritorious.  This contrary evidence 
diminishes the probative value of the appellant's argument as 
it shows misconduct by the appellant in his use of alcohol 
prior to his time at Cherry Point.  

Finally, there is no evidence that the appellant's discharge 
has been upgraded by a discharge review board established 
under 10 U.S.C.A. § 1553.  The appellant is free to pursue 
such an upgrade, and an upgrade in that situation could set 
aside the bar to VA compensation benefits.  See 38 C.F.R. 
§ 3.12(g).  Because the appellant's discharge has not been 
upgraded in accordance with 10 U.S.C.A. § 1553; the bar to 
benefits has not been removed.

For the foregoing reasons, the appellant's discharge from 
military service is considered to have been issued under 
dishonorable conditions.  An exception is not warranted 
because the appellant was not insane at the time of his 
willful and persistent misconduct that caused such a 
discharge.  38 C.F.R. § 3.12.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Based on the character of discharge from active duty, 
entitlement to Department of Veterans Affairs (VA) benefits 
is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


